Exhibit 10.1

 

Execution Version

 

THIRD AMENDED AND RESTATED

OMNIBUS AGREEMENT

among

TRANSMONTAIGNE GP L.L.C.

TRANSMONTAIGNE PARTNERS L.P.

TRANSMONTAIGNE OPERATING GP L.L.C.

TRANSMONTAIGNE OPERATING COMPANY L.P.

and

TLP MANAGEMENT SERVICES LLC

 

 





--------------------------------------------------------------------------------

 

 

THIRD AMENDED AND RESTATED OMNIBUS AGREEMENT

THIS THIRD AMENDED AND RESTATED OMNIBUS AGREEMENT (“Restated Agreement”) dated
as of May 7, 2018 (the “Effective Date”), is entered into by and among
TransMontaigne GP L.L.C., a Delaware limited liability company (the “General
Partner”), TransMontaigne Partners L.P., a Delaware limited partnership (the
“Partnership”), TransMontaigne Operating GP L.L.C., a Delaware limited liability
company (the “OLP GP”), TransMontaigne Operating Company L.P., a Delaware
limited partnership (the “Operating Partnership”), and TLP Management Services
LLC, a Delaware limited liability company (“TLP Management Services”). The
above-named entities are sometimes referred to in this Restated Agreement each
as a “Party” and collectively as the “Parties.”

R E C I T A L S:

A.        TransMontaigne LLC, a Delaware limited liability company and formerly
known as TransMontaigne Inc., the General Partner, the Partnership, OLP GP and
the Operating Partnership (the “First A&R Omnibus Agreement Parties”) have
previously entered into an Amended and Restated Omnibus Agreement, dated as of
December 31, 2007, but effective for all purposes as of January 1, 2008 (the
“First A&R Omnibus Agreement”).

B.         The First A&R Omnibus Agreement Parties (and in the case of the
Fourth Amendment and the Second A&R Omnibus Agreement, as defined below, Gulf
TLP Holdings, LLC) have previously amended the First A&R Omnibus Agreement by
execution of the First Amendment to Amended and Restated Omnibus Agreement dated
as of July 16, 2013 (the “First Amendment”), the Second Amendment to Amended and
Restated Omnibus Agreement dated as of April 14, 2015 (the “Second Amendment”),
the Third Amendment to Amended and Restated Omnibus Agreement dated as of June
16, 2015 (the “Third Amendment”), the Assignment and Amendment No. 4 to Amended
and Restated Omnibus Agreement dated as of February 1, 2016 (the “Fourth
Amendment”), and the Second Amended and Restated Omnibus Agreement dated as of
February 22, 2016 but effective for all purposes as of February 1, 2016  (the
“Second A&R Omnibus Agreement”,  the First A&R Omnibus Agreement, as amended by
the First Amendment, the Second Amendment, the Third Amendment and the Fourth
Amendment and the Second A&R Omnibus Agreement,  collectively, the “Prior
Agreement”).

C.         Pursuant to the Prior Agreement, TLP Management Services and its
affiliates agreed to provide certain management, legal, accounting, tax,
corporate staff and other support services to the Partnership from and after the
effective date of the Prior Agreement, as well as provide personnel to operate
certain assets.

D.        The parties intend that, pursuant to this Restated Agreement,
effective from and after the Effective Date,  the Partnership Group (defined
herein) will assume direct financial responsibility for the services that are
provided by the TLP Management Services Engineering and the ESOH personnel
pursuant to which TLP Management Services shall be directly reimbursed for the
associated costs and expenses and the revised Administrative Fee, as set forth
herein, reflects such designation, effective from and after the Effective Date.

E.         The Parties desire to hereby amend and restate the Prior Agreement in
its entirety.





 

--------------------------------------------------------------------------------

 

 

ARTICLE I

Definitions

1.1       Definitions.

As used in this Restated Agreement, the following terms shall have the
respective meanings set forth below:

“Administrative Fee” is defined in Section 2.1(a).

“Affiliate” is defined in the Partnership Agreement.

“Applicable Period” is defined in Section 2.1(a).

“Assets” means (a) all assets owned by the Partnership Group prior to or on the
Purchase Agreement Closing Date and (b) all assets acquired or constructed by
the Partnership Group during the Applicable Period from and after such time as
the General Partner, on behalf of the Partnership Group and TLP Management
Services and with the concurrence of the Conflicts Committee, establish a
revised Administrative Fee in accordance with Section 2.1(a) hereof and, if
applicable, a revised Insurance Reimbursement in accordance with Section 2.1(c)
hereof.

“Cause” is defined in the Partnership Agreement.

“Common Units” is defined in the Partnership Agreement.

“Conflicts Committee” is defined in the Partnership Agreement.

“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

“Effective Date” is defined in introductory paragraph of this Restated
Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“First A&R Omnibus Agreement” is defined in Recital A.

“First A&R Omnibus Agreement Parties” is defined in Recital A.

“First Amendment” is defined in Recital B.

“Fourth Amendment” is defined in Recital B.

“General Partner” is defined in the introductory paragraph of this Restated
Agreement.

“Insurance Reimbursement” is defined in Section 2.1(c).

“Limited Partner” is defined in the Partnership Agreement.





2

--------------------------------------------------------------------------------

 

 

“OLP GP” is defined in the introductory paragraph of this Restated Agreement.

“On-Site Employees” is defined in Section 3.1(a).

“Operating Partnership” is defined in the introductory paragraph of this
Restated Agreement.

“Partnership” is defined in the introductory paragraph of this Restated
Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of TransMontaigne Partners L.P., dated as of May 27, 2005,
as amended by the First Amendment thereto dated as of January 23, 2006, the
Second Amendment thereto dated as of April 7, 2008 and the Third Amendment
thereto dated as of May 5, 2015, and as may be further amended from time to
time, to which reference is hereby made for all purposes of this Restated
Agreement.

“Partnership Entities” means the General Partner and each member of the
Partnership Group; and “Partnership Entity” means any of the Partnership
Entities.

“Partnership Group” means the Partnership, OLP GP, the Operating Partnership and
any of their respective Subsidiaries, treated as a single consolidated entity;
and

“Partnership Group Member” means any member of the Partnership Group.

“Party” and “Parties” are defined in the introductory paragraph of this Restated
Agreement.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Plan” is defined in Section 2.1(b).

“PPH Entities” means PPH Management Holdings, LLC, and any Person controlled,
directly or indirectly, by PPH Management Holdings, LLC other than the
Partnership Entities; and “PPH Entity” means any of the PPH Entities.

“Prior Agreement” is defined in Recital B.

“Purchase Agreement Closing Date” means February 1, 2016.

“Restated Agreement” is defined in the introductory paragraph hereof.

“Second Amendment” is defined in Recital B.

“Second A&R Omnibus Agreement” is defined in Recital B.

“Services” is defined in Section 2.1(a).





3

--------------------------------------------------------------------------------

 

 

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.

“Third Amendment” is defined in Recital B.

“TLP Management Services” is defined in the introductory paragraph of this
Restated Agreement.

“Units” is defined in the Partnership Agreement.

ARTICLE II

Services

2.1       General.

(a)        During the period commencing on the Effective Date and terminating on
the earlier to occur of the PPH Entities ceasing to control the General Partner
or, at the election of either the Partnership or TLP Management Services
following prior written notice to the other Parties at least two (2) years prior
to the effective date of such termination (the “Applicable Period”), the
Partnership shall pay TLP Management Services an administrative fee (the
“Administrative Fee”) of $8,384,440 per year, payable in arrears in equal
monthly installments on the third business day of each month, beginning in May
2018, for the provision by TLP Management Services for the Partnership Group’s
benefit of certain management, legal, accounting, tax, corporate staff and other
support services during the Applicable Period (the “Services”).   The Services
will be substantially identical in nature and quality to the services of such
type previously provided pursuant to the Prior Agreement. During the Applicable
Period, the Partnership Group will satisfy all of its needs for such Services
through TLP Management Services.  TLP Management Services may increase the
Administrative Fee each calendar year effective commencing on January 1, 2019 by
an amount up to the product of the then-current Administrative Fee multiplied by
an amount equal to (x) the percentage increase, if any, from the immediately
preceding year in the Consumer Price Index - All Urban Consumers, U.S. City
Average, Not Seasonally Adjusted, plus (y) two (2) percent. If the Partnership
or any other Partnership Group Member acquires or constructs additional assets
during the Applicable Period, then TLP Management Services may propose a revised
Administrative Fee. If the General Partner, on behalf of the Partnership Group
and with the concurrence of the Conflicts





4

--------------------------------------------------------------------------------

 

 

Committee, agrees to such revised Administrative Fee, then TLP Management
Services shall provide Services for the additional assets pursuant to the terms
set forth herein. Notwithstanding the foregoing, the Services shall not include
any services that are outsourced by TLP Management Services to third parties.

(b)        During the Applicable Period, the Compensation Committee and
Conflicts Committee of the General Partner shall approve the annual awards
granted under the TLP Management Services LLC Savings and Retention Plan or any
similar successor plan (the “Plan”) to employees performing Services to or for
the benefit of the Partnership Group. The aggregate amount of such awards shall
be no less than $1.5 million per year. As awards are payable in accordance with
the vesting and payment schedule provided in the Plan, the Partnership shall
have the option of paying the awards either in cash or in the Common Units.
Payments in cash or in the Common Units may be made to TLP Management Services
LLC, as the Plan administrator, for the benefit of the plan participants or,
alternatively, directly to the plan participants.

(c)        During the Applicable Period, if TLP Management Services procures
insurance with respect to the Partnership Group, the Assets or operations
thereof,  then the Partnership shall pay TLP Management Services or any
applicable Affiliate of TLP Management Services an insurance reimbursement (the
“Insurance Reimbursement”) equal to the amount of any premiums and fees payable
under the applicable insurance policies. If at any time TLP Management Services
proposes to renew or replace any insurance policy with respect to which a
Partnership Entity currently has procured insurance, then TLP Management
Services shall propose the procurement of such insurance policy to the General
Partner, and such insurance policy shall be procured by TLP Management Services
or an Affiliate thereof, subject to the reasonable approval of the General
Partner, on behalf of the Partnership Group and with the concurrence of the
Conflicts Committee.  TLP Management Services may increase the Insurance
Reimbursement at any time in accordance with increases in the premiums or fees
payable under the applicable insurance policies. Notwithstanding the foregoing,
at any time during the Applicable Period, the Partnership may procure insurance,
and pay the amount of any premiums and fees payable in connection therewith,
directly for and on behalf of itself, the Partnership Entities and the Assets or
operations thereof.

(i)         If, during any calendar year, any Partnership Entity proposes to
increase the insurance coverage of any Partnership Entity or the Assets thereof
such that the increase, together with any other increases in such calendar year,
would result in the aggregate premiums and fees of the Partnership Group (on an
annualized basis) being greater than the amount presented to the Board with
respect to such calendar year in the annual budget for the procurement of
insurance by at least 10%, such Partnership Entity shall, 15 days prior to the
procurement of such insurance, propose to TLP Management Services in writing
either (1) a plan to procure an insurance policy, in which case TLP Management
Services may accept or reject such plan or propose to procure such insurance
coverage or (2) that a PPH Entity procure such insurance coverage.  If a PPH
Entity procures insurance coverage, then such coverage shall be subject to the
approval of the General Partner, on behalf of the Partnership Group and with the
concurrence of the Conflicts Committee and, upon approval by the General
Partner, the Insurance





5

--------------------------------------------------------------------------------

 

 

Reimbursement shall be increased by the amount of any premiums and fees under
such insurance policy.

(d)        On each anniversary of the Effective Date during the Applicable
Period, the Partnership will have the right to submit to TLP Management Services
a proposal to reduce the amount of the Administrative Fee for that year if the
Partnership believes, in good faith, that the Services performed by TLP
Management Services for the year in question do not justify payment of the full
Administrative Fee for that year. If the Partnership submits such a proposal to
TLP Management Services, then TLP Management Services agrees that it will
negotiate in good faith with the Partnership to determine if the Administrative
Fee for that year should be reduced and, if so, by how much.

(e)        At any time during the Applicable Period and following the approval
of the Conflicts Committee and the General Partner’s board of directors, the
Partnership Group may elect to assume direct financial responsibility for each
of the employees within a particular business unit who perform certain
identified management, professional, administrative or support Services on
behalf of the Partnership Group, including all costs and expenses, salary,
bonus, benefits, taxes and assessments associated with all personnel dedicated
to the Service.  Following such election, the personnel performing such Services
for the Partnership Group will be deemed for all purposes hereof to be “On-Site
Employees”  (as defined in Section 2.1(h)(i)) for the remainder of the
Applicable Period and TLP Management Services shall be directly reimbursed for
the associated costs and expenses for the personnel performing such Services in
accordance with Section 3.1(b) hereof and the Administrative Fee will be reduced
by an equal amount.  The parties hereby acknowledge and agree that from and
after the Effective Date, the Partnership Group will assume direct financial
responsibility for that portion of the Services that are provided by the
Engineering and the ESOH personnel (which personnel are hereby designated as
On-Site Employees).  Pursuant thereto, TLP Management Services shall be directly
reimbursed for the associated costs and expenses for the  Engineering and the
ESOH personnel in accordance with Section 3.1(b) hereof and the Parties hereby
agree that the Administrative Fee set forth in Section 2.1(a) above reflects
such designation.

(f)        Following the expiration of the Applicable Period, the General
Partner will determine the amount of Services expenses and insurance premium
expenses that are properly allocable to the Partnership Group, if any, in
accordance with the terms of the Partnership Agreement.

(g)        Employees of TLP Management Services performing Services to or for
the benefit of the Partnership Group during the Applicable Period shall work
solely under the direction, supervision, management and control of the
Partnership with respect to the time spent in providing such Services; however,
at all times such employees shall remain employees of TLP Management
Services.  For the avoidance of doubt, during the Applicable Period in which
employees of the TLP Management Services are performing Services to or for the
benefit of the Partnership Group, the Partnership Group shall be ultimately and
fully responsible for the daily work assignments of such employees, including
supervision of their day-to-day work activities, training schedules and
performance consistent with the purposes stated in Section 2.1(a).





6

--------------------------------------------------------------------------------

 

 

(h)        The Administrative Fee shall not include and the Partnership Group
shall reimburse TLP Management Services for:

(i)         wages and salaries of employees of TLP Management Services, to the
extent, but only to the extent, such employees perform Services for the
Partnership Group on-site at any Asset (the “On-Site Employees”);

(ii)       the cost of employee benefits relating to On-Site Employees, such as
401(k), pension, and health insurance benefits, to the extent;

(iii)      out-of-pocket costs and expenses incurred by TLP Management Services
on behalf of the Partnership Group, including the incremental general and
administrative expenses of the Partnership’s status as a public company, such as
K-1 preparation, external audit, internal audit, transfer agent and registrar,
legal, printing, unitholder reports, and other costs and expenses;

(iv)       all sales, use, excise, value added or similar taxes, other than
taxes measured by income, if any, that may be applicable from time to time in
respect of the Services; and

(v)        any services (including with respect to the forgoing clauses
(i)-(iv)) that are outsourced by TLP Management Services to third parties with
the concurrence of the Conflicts Committee.

ARTICLE III

3.1       Operational Services.  During the Applicable Period:

(a)        TLP Management Services, acting on behalf of the Partnership, shall
make available such employees as may reasonably be required for the conduct by
the Partnership Group of its operations, including the employees described in
Section 2.1(h)(i) and 2.1(h)(ii) with respect to Services for the Partnership
Group performed on-site at any Asset.

(b)        With respect to the On-Site Employees, TLP Management Services shall
be reimbursed on a biweekly basis for (a) all direct and indirect expenses
incurred, or payments made, on behalf of the Partnership Group (including
salary, bonus, incentive compensation and all other amounts paid to any persons
who assist in the conduct of the Partnership Group operations) and (b) all other
necessary or appropriate expenses allocable to the Partnership Group (including
expenses allocated to TLP Management Services by any of their respective
Affiliates).  TLP Management Services shall determine the expenses that are
allocable to the Partnership Group in any reasonable manner determined by TLP
Management Services in its sole discretion.

(c)        On-Site Employees performing services described in Section 3.1(a) to
or for the benefit of the Partnership Group during the Applicable Period shall
work solely under the direction, supervision, management and control of the
Partnership with respect to the time spent in providing such services; however,
at all times such On-Site Employees shall remain employees of TLP Management
Services.  For the avoidance of doubt, during the Applicable





7

--------------------------------------------------------------------------------

 

 

Period in which On-Site Employees of TLP Management Services are performing
services to or for the benefit of the Partnership Group, the Partnership Group
shall be ultimately and fully responsible for the daily work assignments of such
On-Site Employees, including supervision of their day-to-day work activities,
training schedules and performance consistent with the purposes stated in
Section 3.1(a).

ARTICLE IV

Miscellaneous

4.1       Choice of Law; Jurisdiction.

(a)        This Restated Agreement shall be governed by and construed in
accordance with the law of the State of Delaware, without regard to the
conflicts of law rules of such state.

(b)        The Parties hereto agree that any suit, action or proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Restated Agreement or the transactions contemplated hereby
shall be brought and determined exclusively in in the Delaware Court of Chancery
and any state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware), and that any
cause of action arising out of this Restated Agreement shall be deemed to have
arisen from a transaction of business in the State of Delaware, and each of the
Parties hereby irrevocably consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each Party agrees that service of process
on such Party as provided in Section 4.2 shall be deemed effective service of
process on such Party.

4.2       Notice. All notices or requests or consents provided for by, or
permitted to be given pursuant to, this Restated Agreement must be in writing
and must be given by depositing same in the United States mail, addressed to the
Person to be notified, postpaid, and registered or certified with return receipt
requested or by delivering such notice in person or by telecopier or telegram to
such Party. Notice given by personal delivery or mail shall be effective upon
actual receipt. Notice given by telegram or telecopier shall be effective upon
actual receipt if received during the recipient’s normal business hours or at
the beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. All notices to be sent to a Party
pursuant to this Restated Agreement shall be sent to or made at the address set
forth below such Party’s signature to this Restated Agreement or at such other
address as such Party may stipulate to the other Parties in the manner provided
in this Section 4.2.

if to the Partnership Entities:

TransMontaigne Partners L.P.





8

--------------------------------------------------------------------------------

 

 

c/o TransMontaigne GP L.L.C.

1670 Broadway

Suite 3100

Denver, Colorado 80202

Attention: Chief Executive Officer

Fax: 303-626-8228

if to TLP Management Services:

TLP Management Services LLC

c/o ArcLight Capital Partners, LLC

200 Clarendon Street, 55th Floor

Attention: General Counsel

Fax: 617-867-4698

E-mail: tburke@arclightcapital.com

4.3       Entire Agreement. This Restated Agreement constitutes the entire
agreement of the Parties relating to the matters contained herein, superseding
all prior contracts or agreements, whether oral or written, relating to the
matters contained herein.

4.4       Termination. Notwithstanding any other provision of this Restated
Agreement, if the General Partner is removed as general partner of the
Partnership under circumstances where Cause does not exist and Units held by the
General Partner and its Affiliates are not voted in favor of such removal, then
this Restated Agreement may immediately thereupon be terminated by Gulf.

4.5       Amendment or Modification. This Restated Agreement may be amended or
modified from time to time only by the written agreement of all the Parties
hereto; provided, however, that the Partnership may not, without the prior
approval of the Conflicts Committee, agree to any amendment or modification of
this Restated Agreement that the General Partner determines will adversely
affect the holders of Common Units. Each such instrument shall be reduced to
writing and shall be designated on its face an “Amendment” or an “Addendum” to
this Restated Agreement.

4.6       Assignment. No Party shall have the right to assign any of its rights
or obligations under this Restated Agreement without the consent of the other
Parties hereto.

4.7       Counterparts. This Restated Agreement may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.

4.8       Severability. If any provision of this Restated Agreement shall be
held invalid or unenforceable by a court or regulatory body of competent
jurisdiction, then the remainder of this Restated Agreement shall remain in full
force and effect.

4.9       Further Assurances. In connection with this Restated Agreement and all
transactions contemplated by this Restated Agreement, each signatory party
hereto agrees to execute and deliver such additional documents and instruments
and to perform such additional





9

--------------------------------------------------------------------------------

 

 

acts as may be necessary or appropriate to effectuate, carry out and perform all
of the terms, provisions and conditions of this Restated Agreement and all such
transactions.

4.10     Representations and Warranties. Each Party represents and warrants that
this Restated Agreement has been duly authorized, executed and delivered by it
and that this Restated Agreement constitutes its legal, valid, binding and
enforceable obligation, enforceable against it in accordance with its terms,
except to the extent such enforceability may be limited by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity.

4.11     Rights of Limited Partners. The provisions of this Restated Agreement
are enforceable solely by the Parties to this Restated Agreement, and no Limited
Partner of the Partnership shall have the right, separate and apart from the
Partnership, to enforce any provision of this Restated Agreement or to compel
any Party to this Restated Agreement to comply with the terms of this Restated
Agreement.

4.12     Waiver of Jury Trial. Each Party hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any proceedings relating to this Restated Agreement.

 

 



10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Restated Agreement effective
as of the date first written above.

 

 

TRANSMONTAIGNE GP L.L.C.

 

    

 

 

By:

 

 

 

Name: Frederick W. Boutin

 

 

Title: Chief Executive Officer

 

 

 

 

TRANSMONTAIGNE PARTNERS L.P.

 

 

 

 

By TransMontaigne GP L.L.C., its General Partner

 

 

 

 

By:

/s/ Frederick W. Boutin

 

 

Name: Frederick W. Boutin

 

 

Title: Chief Executive Officer

 

 

 

 

TRANSMONTAIGNE OPERATING GP L.L.C.

 

 

 

 

By:

/s/ Frederick W. Boutin

 

 

Name: Frederick W. Boutin

 

 

Title: Chief Executive Officer

 

 

 

 

TRANSMONTAIGNE OPERATING COMPANY L.P.

 

 

 

 

By TransMontaigne Operating GP L.L.C., its General Partner

 

 

 

 

By:

/s/ Frederick W. Boutin

 

 

Name: Frederick W. Boutin

 

 

Title: Chief Executive Officer

 

 

 

 

TLP MANAGEMENT SERVICES LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Third Amended and Restated Omnibus Agreement

 

--------------------------------------------------------------------------------